DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 – 17 are objected to because of the following informalities:  
Claim 1 should begin with the term “A pack”.  Claims 2 – 17 should begin with the term “The pack”.
Regarding claim 11, the claim recites “to external means actively injecting air”.  It would appear the claim should recite, ‘to an external means to actively inject air’.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “external means actively injecting air into the conduit” in claim 11.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 9, and 12 there is no antecedent basis for the term “the inner volume”.
Regarding claims 1 and 10, there is no antecedent basis for the term “the exterior of the pack”.
Regarding claim 2, it is unclear if the “a jet” is the same as the “a jet” recited in claim 1.
Regarding claim 2, it is unclear if the “at least one fluid inlet” is the same as the “at least a fluid inlet” recited in line 4 of claim 1 or some other fluid inlet not heretofore claimed.
Regarding claim 3, it is unclear if the “at least one air nozzle” is the same as the “at least an air nozzle” recited in claim 1.
Regarding claim 3, it is unclear where “air from at least one air conduit” is to be sucked.  Does this mean that air from at least one air conduit would be drawn into the inner volume of the pack when the jet is introduced into the inner volume of the pack?
Regarding claims 3 and 14, there is no antecedent basis for the term “the depression chamber”.
Regarding claims 3, 8, and 11, it is unclear if the “at least one air conduit” is the same as the “at least an air conduit” recited in claim 1.
Regarding claim 5, it is unclear if the “at least one fixed part” is the same as “the fixed part”.
Regarding claim 5, it is unclear if the “at least one fluid inlet” is the same as the “at least a fluid inlet” recited in line 4 of claim 1 or some other fluid inlet not heretofore claimed.
Regarding claim 6, it is unclear if the “at least an air conduit” is the same as the “at least an air conduit” as recited in claim 1 or some other heretofore unrecited air conduit.
Regarding claims 8, 9, and 10, it is unclear if “the two parts of the insert” are the same as the “at least two parts” recited in claim 4.
Regarding claims 9 and 10, there is no antecedent basis for the term “the communication of the insert”.
Regarding claim 11, there is no antecedent basis for the term “the conduit”.
Regarding claim 13, there is no antecedent basis for the term “the rear”.
Regarding claim 14, it is unclear if “the air conduit” is the same as the “at least an air conduit” recited in claim 1.
Regarding claim 14, it is unclear if “the air nozzle” is the same as the “at least an air nozzle” recited in claim 1.
Regarding claim 14, it is unclear what the term “them” in line 3 refers to.
Regarding claim 14, there is no antecedent basis for the terms “the number and positions of them”, “the level of foaming”, or “the food or beverage prepared”.
Regarding claim 15, it is unclear if “the food or beverage ingredient” is the same as the “one or more food or beverage ingredients” recited in claim 1.
Regarding claim 16, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 3 and 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaeser et al. US 2016/0001970 in view of De Graaff et al. US 2009/0272275.
Regarding claim 1, Kaeser discloses a pack (1) capable of preparing a food or beverage product from one or more food or beverage ingredients which pack comprises an insert (5) and a container (inner volume 2) where the food or beverage ingredient or ingredients (beverage ingredient) (paragraph [0002]) are stored.  The insert (5) has at least a fluid inlet (3) capable of introducing an aqueous fluid.  Since the fluid inlet communicates with a nozzle (injection hole 31) which has a diameter reduced from a diameter of the fluid inlet it is obvious that a jet would be created in the inner volume of the pack (under the form of a jet) (paragraph [0042], [0092], [0128], fig. 18 and 19).
Claim 1 differs from Kaeser in the insert further comprising at least an air conduit configured to allow introducing air from the exterior of the pack and into the inner volume of the said pack through at least an air nozzle.
De Graaff discloses a storage space (8), holder (2), and mixing chamber (10) all of which are seen to comprise a pack capable of preparing a food or beverage product from one or more food or beverage ingredients which pack comprises a container (storage space 8) where the food or beverage ingredients are stored.  There is a fluid 
De Graaff is providing an air inlet communicating with the exterior of a pack to introduce air in the inner volume of the pack in order to ensure that air is supplied to the pack so that air is whipped into the beverage for obtaining a beverage with a fine-bubble froth which is applicant’s reason for doing so as well.  To therefore modify Kaeser and include an air inlet connected to an aspiration inlet, the air inlet communicating with the exterior of the pack to introduce air in the inner volume of the pack as taught by De Graaff would have been an obvious matter of choice and/or design to the ordinarily skilled artisan as well as for whipping air into the beverage for obtaining a beverage with a fine-bubble froth.
Regarding claim 2, Kaeser in view of De Graaff discloses the at least one fluid inlet (‘970, reference sign 110) (‘275, reference sign 22) communicates with a depression chamber through at least one fluid nozzle (31) (‘970, fig. 19) (supply channel 19) (‘275, paragraph [0043] and fig. 1b).  That is all that is positively recited.
With respect to the remaining recitations beginning “in order to create a jet from a pressurized fluid introduced through the fluid inlet” these are seen to be recitations regarding the intended use of the at least one liquid nozzle.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than 
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “in order to create a jet from a pressurized fluid introduced through the fluid inlet”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Kaeser in view of De Graaff and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 3, Kaeser in view of De Graaff disclose the at least one air nozzle (42) communicates with the depression chamber (19) (‘275, paragraph [0043] and fig. 1b).  That is all that is positively recited.
With respect to the remaining recitations beginning “so that air from at least one air conduit is sucked when the jet is introduced into the inner volume of the pack and together with said jet” these are seen to be recitations regarding the intended use of the at least one liquid nozzle and are rejected as such for the same reasons given above in the rejection of claim 2.
Regarding claim 11, the at least one air conduit (‘275, fig. 1b, reference sign 42) taught by Kaeser in view of De Graaff would be capable of being connected to an external means actively injecting air into the conduit.
Regarding claim 12, Kaeser in view of De Graaff disclose the pack would comprise at least one flexible water impermeable sheet folded to define the inner volume of the pack and overwrapping the insert (‘970, paragraph [0092]).
Regarding claim 13, Kaeser in view of De Graaff disclose the insert (5) comprises at least a frontal fluid inlet (32) and at least a rear fluid inlet (32) (two water inlet chambers 32) so that the pack can be accessed frontally and/or by the rear to introduce an aqueous fluid through one or the two sides (depending on the sense of introduction of the pack) (‘970, paragraph [0140] and fig. 30a and 30b).
Regarding claim 14, Kaeser in view of De Graaff disclose the dimensions of the air conduit (42) and/or of the air nozzle (44) (by adjusting the size of the outflow openings) defines the level of foaming of the food or beverage prepared (‘275, paragraph [0087]).
Regarding claim 15, Kaeser in view of De Graaff disclose the food or beverage ingredient is a soluble food or beverage ingredient (paragraph [0040]).
Regarding claim 16, Kaeser in view of De Graaff disclose the container is configured as a sachet (paragraph [0033]).
Claims 4 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaeser et al. US 2016/0001970 in view of De Graaff et al. US 2009/0272275 in view of Weijers et al. US 2013/0011521.
Claims 4 and 6 differ from Kaeser in view of De Graaff in the insert (10) comprises at least two parts moveable with respect to each other where one part is fixed.
Regarding claims 4 and 6 Weijers discloses a pack (capsule 100) capable of preparing a food or beverage product from one or more food or beverage ingredients.  The pack comprises two parts (body 101 and cap 102) which parts are movable with respect to each other and function as an insert having at least a fluid inlet capable of introducing an aqueous fluid in the inner volume of the pack (paragraph [0047] – [0050], fig. 1A – 1D, and 3A – 3D) and an air conduit (inlet not visible) is also provided (paragraph [0061]).  Weijers also discloses the introduction of air (suction of air) into the interior space of the pack would improve mixing and wetting of contained food or beverage ingredients (paragraph [0022]).  Weijers is providing the pack with at least two parts movable with respect to each other for the art recognized purpose of allowing the pack to be closed before use to protect the contained food or beverage ingredients stored therein and then reclosed after use to prevent subsequent leaking of the capsule and portions of any remaining food or beverage ingredients.  To therefore modify Kaeser in view of de Graaff and provide the insert with at least two parts movable with respect to each other where one part is fixed as taught by Weijers to be closed before 
Regarding claim 5, Kaeser in view of De Graaff in view of Weijers discloses the insert comprises at least one fixed part (cap 102) capable of being fixed to a beverage preparation device and comprising at least one fluid inlet (109) (‘521, paragraph [0049]).
Regarding claim 7, Kaeser in view of De Graaff in view of Weijers discloses that when the moveable part (101) is moved, at least a beverage outlet (111) is opened (‘521, paragraph [0053]).  Regarding said outlet being located in the moveable part, it is not seen that shifting the position of the outlet to the movable part would modify the operation of the pack with respect to the dispensing of any produced food or beverage product from the capsule therefore the placement of the outlet with respect to the fixed part and the moveable part is seen to be an obvious matter of design source as a rearrangement of parts (MPEP 2144.04 VI.C.).
Regarding claim 8, Kaeser in view of De Graaff in view of Weijers discloses air is allowed to enter into the at least one air conduit (not visible) once the two parts of the insert move with respect to each other (‘521, paragraph [0022] and [0061]).
Regarding claims 9 and 10, Kaeser in view of De Graaff in view of Weijers discloses the communication of the insert (101/102) with the inner volume of the pack remains closed until the two parts of the insert move with respect to each other and the communication of the insert (101/102) with the exterior of the pack to deliver a food or .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10,336,532. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between clams 1 and 2 of the instant application in the ‘532 patent requires the dispensing outlet of the insert to be configured to deliver the prepared food or beverage product as a free flow by gravity fall.
Claims 1, 3, and 11 – 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 11 – 14 of copending Application No. 16611519 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference in claims 1 and 4 of the instant application with respect to claim 1 of the ‘519 application is the recitation of further details with respect to the specific configuration and positioning of the air inlet and fluid inlets in the ‘519 application.  Claim 11 of the instant application and 3 of the ‘519 application require the air inlet to be able to be connected to an air pump, claim 12 of the instant application in reciting at least one flexible water impermeable sheet folded to define the inner volume reads on more than one sheet being folded as recited in claim 6 of the ‘519 application, claim 13 of the instant application requires both a front fluid inlet and a rea fluid inlet as does claim 15 of the ‘519 application, claim 14 of the instant application and claim 11 of the ‘519 application require the level of foaming of the food or beverage product to be related to the design of the air inlet, claim 15 of the instant application and claim 13 of the ‘519 application require the food or beverage ingredients to be soluble, and claims 16 of the instant application and claim 14 of the ‘519 application recite the form of the pack to be a sachet or a capsule.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        22 March 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792